DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Insulating members shown in cross section should be properly crosshatched.   See Figure 4.  It is brought to applicant’s attention that the conventional crosshatch for insulating members shown in cross section consist of lines of two different thicknesses alternatively disposed.  

    PNG
    media_image1.png
    35
    156
    media_image1.png
    Greyscale

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii et al. (U.S. 6,007,366). 
Regarding claim 6, Torii discloses a housing (21A, Figs. 10-12), comprising: a bottom surface (see above the lead line of 27 in Figs. 11-12; the bottom surface of the housing where the male tab 34 of the terminal extends through); a hole (see the area marked by perforated lines in Fig. 12 where the male tab 34 of the terminal extends through the bottom of the housing) through the bottom surface; a plurality of rectangular negative spaces (22, Fig. 12) into which an insulation displacement contact compliant pin (30, Figs. 10 and 12) can be inserted; and angled edges forming a housing lead-in chamfer (see at 23A in Figs. 10-11); and a stop portion (top surface of bottom wall of 22) at which point the insulation displacement contact compliant pin, upon insertion thereof, stops and becomes seated in the housing (see Fig. 12). 
Regarding claim 8, Torii discloses offsets on the bottom surface (see the posts 21A in Figs. 10-11).  The posts “offset” the bottom of the housing, where the pin resides, from the top of a PCB; see the cavity 27 in Fig. 10, formed by the offsets. 
Regarding claim 10, Torii discloses retention posts (24, Figs. 10-11). 
Regarding claim 12, Torii discloses a strain relief with an overhang (see at 23A in Figs. 10-11).  It is understood that that flat bottom shoulders at 23A urges the wire 40 in contact with the pin and against upward removal, thus also relieving any strain experienced at the conductors 41 of the wire due to movement elsewhere in the wire.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (U.S. 6,007,366) in view of Ravlich (U.S. 9,083,091).   
Regarding claim 7, Torii fails to disclose that the rectangular negative spaces have walls for engaging pin barbs of the insulation displacement contact compliant pin.  It is known that insulation displacement contact compliant pins can have barbs for engaging with the inner walls of the housing of the connector.  Ravlich teaches an IDCC pin (10, Fig. 1) fit into a negative space (68, Fig. 4) of a housing (Fig. 4) and wherein the negative space comprises walls that engage with barbs (24, Fig. 4) of the IDCC pin.  Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the housing and IDCC pin of Torii, with the teachings of Ravlich, as to have the rectangular negative spaces have walls for engaging pin barbs of the insulation displacement contact compliant pin so that the IDCC pin can be reliably held in place and protected against displacement due to the housing being fit on the PCB or the wires being fit in the IDCC pin. 
Regarding claim 9, Torii discloses offsets on the bottom surface (see the posts 21A in Figs. 10-11).  The posts “offset” the bottom of the housing, where the pin resides, from the top of a PCB; see the cavity 27 in Fig. 10, formed by the offsets. 
Regarding claim 11, Torii discloses retention posts (24, Figs. 10-11). 
Regarding claim 13, Torii discloses a strain relief with an overhang (see at 23A in Figs. 10-11).  It is understood that that flat bottom shoulders at 23A urges the wire 40 in contact with the pin and against upward removal, thus also relieving any strain experienced at the conductors 41 of the wire due to movement elsewhere in the wire. 
Regarding claim 14, Torii discloses the housing according to claim 6, wherein the insulation displacement contact compliant pin comprises: an upper section (32, Fig. 1) having a blade (33, Fig. 1) thereon and a lower section (34, Fig. 1).  Torii, however, fails to disclose that the IDCC pin comprises a pin barb section having a first pin barb thereon, and that the lower section has a compliant retention feature.  Ravlich teaches an IDCC pin (10, Fig. 1) fit into a negative space (68, Fig. 1) of a housing (Fig. 1) and wherein the IDCC pin comprises an upper section having a blade (42, Figs. 1 and 7) thereon, a pin barb section having a first pin barb (24, Figs. 1 and 7) thereon, and a lower section with a compliant retention feature (140, Fig. 1).  Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the IDCC pin of Torii, with the teachings of Ravlich, as to have the IDCC pin comprise a pin barb section having a first pin barb thereon, and that the lower section has a compliant retention feature. Doing so provides the benefit of ensuring the IDCC pin is reliably held in place and protected against displacement due to the housing being fit on the PCB or the wires being fit in the IDCC pin as well as allowing the pin to be easily and securely connected with the PCB, eliminating the need for soldering. 
Regarding claim 15, Torii discloses a printed circuit board (10A, Figs. 10-12) attached thereto.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833